DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of Claims
Claims 1-7 and 9-20 are pending in the application.  Claim 8 has been cancelled. 
Amendments to claims 11 and 13-16, filed on 4/7/2021, have been entered in the above-identified application. 
	
	
	
Claim Rejections - 35 USC § 102 or 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 9 and 13-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mukai et al. (US 2011/0046590 A1). 

Regarding claim 1, Mukai teaches an absorbent wearing article that comprises an absorbent structure and a cover sheet defining an outermost layer, wherein the cover sheet is formed from a fibrous nonwoven fabric (a nonwoven fabric as claimed) containing moisture-absorbent fibers (hydrophilic fibers as claimed) and hydrophobic fibers (Abstract).  Mukai teaches that a liquid-impervious barrier sheet (an impermeable layer as claimed) is interposed between the absorbent structure and the cover sheet ([0013]-[0016] and Fig. 3).  Mukai teaches an outer laminate as claimed) ([0055]).  Mukai teaches that as schematically illustrated in FIG. 4, the cover sheets ‘7’ may be implemented also in the form of comingled fibers of moisture-absorbent fibers ‘22’ indicated by thin lines and hydrophobic fibers ‘23’ indicated by heavy lines ([0061] and [0067]).  Mukai teaches that, as the moisture-absorbent fibers constituting the cover sheets, hydrophobic synthetic fibers modified to become hydrophilic may be used ([0061]).  Mukai teaches that both the hydrophobic fibers having been modified to become hydrophilic and the hydrophobic fibers having not been subjected to such modification may be produced from the same or different type of thermoplastic resins ([0064]).  Mukai also teaches that a spun bond nonwoven fabric made of polypropylene-based thermoplastic resin is preferable, and that a spunbond nonwoven fabric or an SMS nonwoven fabric is suitable ([0056]).  Mukai teaches that in the case of the comingled fibers, the cover sheets as a whole preferably have mass in a range of 12 to 30 g/m2.  Thus, Mukai teaches the limitations of claim 1.

Alternatively, in the event that Mukai is found not to teach in the same embodiment that the non-woven fabric includes a first film and a second film each including hydrophobic polypropylene fibers and hydrophilic polypropylene fibers, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the cover sheets in multiple layers (e.g. as an SMS nonwoven), wherein each layer comprises hydrophobic fibers and moisture-absorbent fibers based on polypropylene, in order to conveniently obtain covers sheets that are air-permeable but liquid impervious with a combination of soft touch and well-balanced longitudinal and transverse strength, for use in applications such as diapers, as suggested by Mukai ([0055]-[0056], [0061] and [0064]).

Regarding claims 2-3, Mukai teaches that as component fiber constituting the nonwoven fabrics of the barrier sheet, polyolefin-based, polyamide-based fibers or 

Regarding claims 4-6, Mukai teaches that the liquid-impervious barrier sheet is interposed between the absorbent structure and the cover sheet ([0013]-[0016] and Fig. 3).  Mukai teaches that the diaper comprises a topsheet facing the wearer's skin when the diaper is put on the wearer's body, a barrier sheet lying on the opposite side of the topsheet and the cover sheets lying on the outer side of the barrier sheet ([0049] and Fig. 3).  Mukai also teaches that the absorbent structure may be of the well known structure in which an absorbent core is interposed between upper and lower wrap sheet layers, wherein the wrap sheet is formed from a liquid-pervious fibrous nonwoven fabric or a plastic film (e.g., porous plastic film) or a tissue paper ([0051]-[0052] and Fig. 3).

Regarding claims 7 and 9, Mukai teaches that the cover sheets are bonded to the outer surface of the barrier sheet ([0055]).  Mukai also teaches that the absorbent wearing article has its outermost surface defined by the cover sheet containing moisture-absorbent fibers adapted to improve a touch peculiar to the fibrous nonwoven fabric, and as a consequence, a feeling of softness is experienced by the wearer when he or she touches the article ([0019]).

Regarding claims 17-18, Mukai teaches that, in the case of comingled fibers, the cover sheets ‘7’ as a whole preferably have mass in a range of 12 to 30 g/m2 and a density in a range of 0.02 to 0.2 g/cm3, and the moisture-absorbent fibers ‘22’ preferably have percent by mass in a range of 20 to 80 ([0061]).  As calculated by the examiner, a mass of 21 g/m2 and a density of 0.11 g/cm3 corresponds to a thickness of 0.19 mm, which falls within the claimed gauge range.

Regarding claims 13-16, with respect to the claimed strength and elongation properties, the examiner notes that Applicant has provided at paragraphs [0025]-[0026], [0037] and Table 2 

Thus, it is the position of the Office that the prior art would have the claimed properties as the same compound necessarily has the same properties. In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that the claimed properties would be so provided, as the references teach similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the nonwoven fabric of Mukai to have the claimed properties. Please also note the following paragraph:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).



Claim Rejections - 35 USC § 103

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. (US 2011/0046590 A1), as applied to claims 1 and 9 above, further in view of Klaska (US Patent 2010/0305543 A1). 

Regarding claims 10-11, Mukai remains as applied above. 

Mukai does not does explicitly disclose wherein the soft exterior surface includes engraved images or wherein the soft exterior surface is engraved with between 8 and 12 images/cm2 (images per square centimeter).

However, Klaska teaches nonwoven fabrics for hygienic products, wherein the fabrics pass through a calendering system consisting of a smooth roller and an embossed roller (Abstract).  Klaska teaches that thermal bonding is accomplished in the form of longitudinal spots distributed in the shape of a raster, wherein the number of points per square cm is 9 points ([0008], [0018]-[0023] and Figs. 1-3). 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the outer laminate of Mukai with embossed longitudinal spots distributed in the shape of a raster, wherein the number of points per square cm is 9 points, in order to obtain a very bulky, soft, nonwoven fabric of low stiffness and loose structure, with a very good hand and good flexibility, for use as a covering back-sheet in a hygienic product, as taught by Klaska (Abstract, [0008], [0011]-[0012] and [0018]-[0023]).

Regarding claim 12, Mukai teaches wherein a raster depth is 0.7 mm ([0008].  Mukai also teaches that the thickness of the nonwoven fabrics is in the range from 0.15 to 0.80 mm (Abstract).  The examiner notes that when the thickness of the nonwoven fabric is as low as 0.15 mm, the engraved images would necessarily have a depth of less than 0.65 millimeters.

Regarding claims 13-16, with respect to the claimed strength and elongation properties, the examiner notes that Applicant has provided at paragraphs [0015], [0025]-[0026], [0037], [0043] and Table 2 of the specification specific structural examples, which provide the structure and properties claimed.  The examiner finds that the fibrous nonwoven fabric of Mukai in view of 

Thus, it is the position of the Office that the prior art would have the claimed properties as the same compound necessarily has the same properties. In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that the claimed properties would be so provided, as the references teach similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the nonwoven fabric of Mukai in view of Klaska to have the claimed properties.


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. (US 2011/0046590 A1), as applied to claims 1 and 9 above, further in view of Morimoto et al. (US 2011/0189915 A1). 

Regarding claims 10 and 19, Mukai remains as applied above

Mukai does not does explicitly disclose wherein the soft exterior surface includes engraved images, wherein the hydrophilic polypropylene fibers have between 8 and 9 curls per centimeter, inclusive; and the hydrophobic polypropylene fibers have between 5 and 6 curls per centimeter, inclusive.

However, Klaska teaches a nonwoven fabric that comprises a crimped conjugated fiber, wherein the fabric is useful in side gathers, back sheets, top sheets and waist parts of diapers or sanitary napkins (Abstract and [0204]).  Klaska teaches it is preferable that the crimped conjugated fibers are fusion bonded by embossing ([0109] and [0126]).  Klaska also teaches 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the hydrophilic and hydrophobic fibers of Mukai with embossing and with a number of crimps of 5 or more per 25 mm of the fiber (2 or more crimps/cm), and preferably 10 to 40 per 25 mm (preferably 4 to 16 crimps/cm), in order to obtain nonwovens having bulkiness, uniform distribution of the fibers, good texture, softness and good mechanical strength for use in side gathers, back sheets, top sheets and waist parts of diapers or sanitary napkins, as taught by Klaska (Abstract, [0099], ([0109], [0126] and [0204]).  





Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. (US 2011/0046590 A1), as applied to claim 1 above, further in view of Jacobs (US Patent No. 5,814,178).

Regarding claim 20, Mukai remains as applied above, further teaching that the cover sheets may be formed from a process for making a nonwoven fabric such as a carding process, a spun bond process, a melt blow process or the other process ([0056]).

Mukai does not does explicitly disclose wherein the hydrophilic polypropylene fibers are between 38 and 42 millimeters long, inclusive; and the hydrophobic polypropylene fibers are between 38 and 42 millimeters long, inclusive.

However, Jacobs teaches a three dimensionally texturized liquid resistant laminate containing at least one fibrous nonwoven layer and at least one liquid resistant layer (Abstract and cols. 2-3 lines 66-1).  Jacobs teaches that suitable materials for the fabric layer include 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the hydrophilic and hydrophobic fibers of Mukai with fiber lengths of from about 1 inch to about 8 inches (about 25-203 mm) in order to provide a carded or air-laid thermally bonded nonwoven web for use in obtaining a three dimensionally texturized laminate that exhibits soft, drapable, lofty characteristics and cloth-like texture, wherein the laminate is useful in personal care article outer covers, diaper outer covers, training pants covers and the like, as taught by Jacobs (see col. 2 lines 28-32, col. 8 lines 64-67 and col. 9 lines 32-43).


Response to Arguments

Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive. 

Applicant contends that Mukai does not describe that any cover sheet 7 is thermally bonded to another cover sheet 7, and therefore, contrary to the recitations of claim 1, Mukai does not describe the non-woven fabric including a first film and a second film thermally bonded to the first film, wherein each of the first and second films includes hydrophobic polypropylene fibers and hydrophilic polypropylene fibers that are homogeneously blended together.  Applicant 

Regarding these contentions, the examiner notes that Mukai teaches that the cover sheets comprise comingled fibers of moisture-absorbent fibers '22' and hydrophobic fibers '23,'  and Mukai also teaches that the cover sheets may be an SMS fabric, which the examiner notes is a thermally bonded, multiple nonwoven layer configuration (see [0055]-[0056], [0061] and Fig. 4).  Thus, in the examiner’s view, Mukai’s disclosure meets the claimed limitation of “a first film and a second film thermally bonded to the first film, wherein each of the first and second films includes hydrophobic polypropylene fibers and hydrophilic polypropylene fibers that are homogeneously blended together

In the alternative (as also applied in the rejection above), in the event that Mukai is found not to teach in the same embodiment two or more nonwoven layers (e.g. an SMS configuration) wherein each nonwoven layer comprises hydrophobic polypropylene fibers and hydrophilic polypropylene fibers (i.e. comingled fibers), it is the examiner’s position that it would have been obvious to one having ordinary skill in the art to have provided the comingled cover sheets of Mukai in a spunbond nonwoven fabric or SMS configuration (a thermally bonded multilayer configuration) in order to obtain combinations of the properties disclosed by Mukai.  In this regard, Mukai teaches that air-permeable but liquid-impervious properties are provided by a fibrous nonwoven comprising moisture-absorbent fibers and hydrophobic fibers (see [0055]), and that an SMS configuration can allow a soft touch to be obtained and suitably presents a well-balanced longitudinal and transverse strength (see [0056]). 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789